ACCEPTED
                                                                                  03-15-00025-CV
                                                                                          6580632
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            8/20/2015 12:15:05 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                              No. 03-15-00025-CV

                                                                 FILED IN
                           In The Court of Appeals        3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                           Third District of Texas        8/20/2015 12:15:05 PM

                               Austin, Texas                  JEFFREY D. KYLE
                                                                   Clerk


  APPELLANTS, LAKEWAY REGIONAL MEDICAL CENTER, LLC AND SURGICAL
     DEVELOPMENT PARTNERS, LLC// CROSS-APPELLANT, LAKE TRAVIS
  TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS SPECIALTY HOSPITAL, LLC

                                       v.

 APPELLEES, LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS
   SPECIALTY HOSPITAL, LLC// CROSS-APPELLEES, LAKEWAY REGIONAL
MEDICAL CENTER, LLC, SURGICAL DEVELOPMENT PARTNERS, LLC, BRENNAN,
             MANNA, & DIAMOND, LLC AND FRANK T. SOSSI


    APPELLANTS LAKEWAY REGIONAL CENTER, LLC’S AND
SURGICAL DEVELOPMENT PARTNERS, LLC’S SECOND UNOPPOSED
         MOTION FOR EXTENSION OF TIME TO FILE
                   OPENING BRIEFS


TO THE HONORABLE COURT OF APPEALS:

         Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellants Lakeway Regional Medical Center, LLC (“LRMC”) and Surgical

Development Partners, LLC (“SDP”) file this Second Unopposed Motion for

Extension of Time to File Their Opening Briefs.




54102042.1                              1
         LRMC’s and SDP’s opening briefs1 are currently due on August 31, 2015.

LRMC and SDP seek a three-week extension, making their briefs due on

September 21, 2015. This is their second request for an extension of time.

                                    BACKGROUND

         1.   This case is on appeal from the 345th Judicial District Court of Travis

County, Texas.

         2.   The case below was styled Lake Travis Transitional LTCH, LLC n/k/a

Lake Travis Specialty Hospital, LLC v. Lakeway Regional Medical Center, LLC,

Surgical Development Partners, LLC, Brennan, Manna & Diamond, LLC, and

Frank T. Sossi, and numbered D-1-GN-12-000983.

         3.   The Judgment, signed on October 16, 2014, is for actual damages in

the amount of $7,900,000 plus pre- and post-judgment interest, $2,000,000 in

attorneys’ fees, and costs of court.

         4.   On January 12, 2015, LRMC and SDP timely filed a notice of appeal.

         5.   On January 13, 2015, Appellee and Cross-Appellant Lake Travis

Transitional LTCH, LLC n/k/a Lake Travis Specialty Hospital, LLC (“LTT”) filed

its notice of appeal.




1
 At this time, it has not been determined whether LRMC and SDP will file separate briefs or a
joint brief.


54102042.1                                   2
                             REASONS FOR REQUEST

         6.    The record in this appeal is sizeable. It includes a clerk’s record that

exceeds 13,300 pages and a reporter’s record that exceeds 20 volumes. Further,

there are a number of issues to be analyzed.

         7.    Because of counsel’s normal case load, and because of the lengthy

record, counsel will be unable to complete Appellants’ Opening Brief in this case

by the current August 31, 2015 deadline.

         8.    This request is not sought for delay only but so that justice may be

done.

                               PRAYER FOR RELIEF

         WHEREFORE, Appellants Lakeway Regional Medical Center, LLC and

Surgical Development Partners, LLC ask that this Court grant this, their Second

Unopposed Motion for Extension of Time to File Their Opening Briefs, and extend

the deadline to September 21, 2015, and for such further relief to which they may

be entitled.




54102042.1                                 3
             Respectfully submitted,

             NORTON ROSE FULBRIGHT US LLP

             By:          /s/ Joy M. Soloway
                   Jeff Cody
                   jeff.cody@nortonrosefulbright.com
                   State Bar No. 4468960
                   Barton Wayne Cox
                   beau.cox@nortonrosefulbright.com
                   State Bar No. 24065087
                   James V. Leito IV
                   james.leito@nortonrosefulbright.com
                   State Bar No. 24054950
             2200 Ross Avenue, Suite 3600
             Dallas, TX 75201-2784
             Telephone: (214) 855-8000
             Telecopier: (214) 855-8200

                   Joy M. Soloway
                   joy.soloway@nortonrosefulbright.com
                   State Bar No. 18838700
             1301 McKinney, Suite 5100
             Houston, TX 77010-3095
             Telephone: (713) 651-5151
             Telecopier: (713) 651-5246

             Counsel for Appellants/Cross-Appellees
             Lakeway Regional Medical Center, LLC and
             Surgical Development Partners, LLC




54102042.1     4
                                    WRIGHT & CLOSE, LLP
                                          Jessica Z. Barger
                                          barger@wrightclose.com
                                          State Bar No. 24032706
                                          Raffi Melkonian
                                          melkonian@wrightclose.com
                                          State Bar No. 24090587
                                    One Riverway, Suite 2200
                                    Houston, TX 77056
                                    Telephone: (713) 572-4321
                                    Telecopier: (713) 572-4320
                                    Counsel for Appellant/Cross-Appellee
                                    Surgical Development Partners, LLC

                    CERTIFICATE OF CONFERENCE

      I certify that Jane Webre and Ryan Fellman, counsel for Appellees in this
appeal, are not opposed to the relief sought in this motion.

                                        /s/ Joy M. Soloway
                                    Joy M. Soloway




54102042.1                            5
                          CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of August 2015, the foregoing motion
was served via the CM/ECF electronic noticing system upon the following counsel
of record:

         Mr. S. Abraham Kuczaj III
         akuczaj@scottdoug.com
         Ms. Paige A. Amstutz
         pamstutz@scottdoug.com
         Mr. Steven J. Wingard
         swingard@scottdoug.com
         Ms. Jane Webre
         jwebre@scottdoug.com
         SCOTT, DOUGLASS & MCCONNICO, LLP
         303 Colorado, Suite 2400
         Austin, TX 78701
         Counsel for Appellee/Cross-Appellant Lake Travis Transitional LTCH, LLC
         Via Email Only
         Mr. Robert A. Bragalone
         rbragalone@gordonrees.com
         Mr. B. Ryan Fellman
         rfellman@gordonrees.com
         GORDON & REES LLP
         2100 Ross Avenue, Suite 2800
         Dallas, TX 75201
         Counsel for Appellees Brennan, Manna & Diamond, LLC and
         Frank T. Sossi
         Via Email Only
                                         /s/ Joy M. Soloway
                                      JOY M. SOLOWAY




54102042.1                               6